Citation Nr: 0737700	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
an adjustment disorder with mixed depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a June 2007 hearing before the 
undersigned Veterans Law Judge.

At his June 2007 Board hearing, the veteran asserted that he 
could not work as a result of his service-connected 
psychiatric and orthopedic disabilities.  See June 2007 Board 
hearing transcript at page 3.  Further, the record shows the 
veteran is currently receiving Social Security Disability 
benefits based on his psychiatric and orthopedic 
disabilities.  Accordingly, the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO received the veteran's claim for service connection 
for a psychiatric disability in March 2005.  The RO granted 
the veteran's claim in June 2005, and assigned an initial 
rating of 10 percent, effective from March 29, 2005.

The only relevant records of treatment associated with the 
claims file for treatment received during the pendency of 
this claim are VA treatment records dated from March 2005 to 
May 2005, and a record of treatment dated in April 2006.  The 
record of treatment dated in April 2006 indicates that the 
veteran has been receiving continuing psychiatric treatment 
at VA, including prescription of medications.  Additionally, 
it does not appear that the records of treatment from March 
2005 to May 2005 previously obtained included records of all 
psychiatric treatment for that time period.  For example, the 
veteran has submitted an April 2005 record of VA psychiatric 
treatment that was not contained in the records of treatment 
received from VA for the period from March 2005 to May 2005.  
The VA records of treatment for psychiatric disability dated 
from March 2005 forward would be helpful in adjudicating the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, the veteran contends that his condition has 
worsened since the time of his last VA examination, and that 
because he has stopped smoking marijuana it will be easier to 
ascertain the severity of his service-connected psychiatric 
disability.  As a result, a new VA examination would be 
helpful in this case.  Also, he is service-connected for an 
adjustment disorder with mixed depression and anxiety, but 
not for his bipolar disorder.  To the extent possible, a 
medical opinion is needed as to the level of disability due 
to his service-connected adjustment disorder with anxiety and 
depression, exclusive of his bipolar disorder.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his psychiatric 
disability for the period from March 2005 
forward.  After any required releases are 
requested and obtained from the veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The records sought must include all VA 
records of psychiatric treatment from March 
2005 forward.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination for 
the purpose of determining the current 
severity of his service-connected adjustment 
disorder with mixed depression and anxiety.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.
 
For the veteran's adjustment disorder with 
mixed depression and anxiety, the examiner 
should describe the extent of the veteran's 
present disability.  

The examiner is also requested to provide 
an opinion of the extent to which the 
veteran's current level of psychiatric 
disability is due to his adjustment 
disorder with mixed depression and anxiety, 
service-connected as secondary to his knee 
and back disability and resultant pain, 
exclusive of his non-service-connected 
bipolar disorder.  More generally, the 
examiner should distinguish impairment due 
to the veteran's service-connected 
adjustment disorder with mixed depression 
and anxiety from any impairment due to any 
non-service-connected psychiatric 
disability that may be present.  On this 
matter, the examiner is requested to 
provide a complete rationale for his or her 
opinion, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  If no such 
distinction can be made without resort to 
pure speculation, the examiner should so 
state.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



